Deny and Opinion Filed October 27, 2014




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-14-01323-CV

                             IN RE YESHMEL WRIGHT, Relator

                       On Appeal from the 291st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F07-71955-U

                             MEMORANDUM OPINION
               Before Chief Justice Wright, Justice FitzGerald, and Justice Francis
                                   Opinion by Justice Francis
       Relator filed this petition for writ of mandamus seeking to compel the trial court to rule

on his June 16, 2014 motion to obtain a free copy of the reporter’s and clerk’s record and his

August 7, 2014 motion to convene a court of inquiry and require the trial judge to recuse herself

from presiding over the court of inquiry. The petition does not include a mandamus record that

demonstrates these pleadings were filed in the trial court.

       “Those seeking the extraordinary remedy of mandamus must follow the applicable

procedural rules. Chief among these is the critical obligation to provide the reviewing court with

a complete and adequate record.” In re Le, 335 S.W.3d 808, 813 (Tex. App.—Houston [14th

Dist.] 2011, orig. proceeding). Without a proper record the Court cannot determine whether the

motions relator contends he has filed are on file with the trial court and have not been resolved.

The relator’s petition is not certified as required by rule 52.3(j). TEX. R. APP. P. 52.3(j) (“The

person filing the petition must certify that he or she has reviewed the petition and concluded that
every factual statement in the petition is supported by competent evidence included in the

appendix or record.”). In addition, relator’s appendix is not supported as required by the rules of

appellate procedure because it does not include either a mandamus appendix or record

demonstrating the relator is entitled to relief. TEX. R. APP. P. 52.3(k) (setting out necessary and

optional contents of appendix), 52.7(a) (setting out required contents of record).

       Although the claims pleaded in pro se inmate petitions should be liberally construed, the

same procedural standards apply to inmates as to other litigants. Barnes v. State, 832 S.W.2d
424, 426 (Tex. App.—Houston [1st Dist.] 1992, orig. proceeding). If a pro se litigant is not

required to comply with the applicable rules of procedure, he would be given an unfair advantage

over a litigant who is represented by counsel. Holt v. F.F. Enterprises, 990 S.W.2d 756, 759

(Tex. App.—Amarillo 1998, pet. denied). There cannot be two sets of procedural rules, one for

litigants with counsel and the other for litigants representing themselves. Mansfield State Bank

v. Cohn, 573 S.W.2d 181, 184-85 (Tex. 1978).

        To demonstrate entitlement to a writ of mandamus in a criminal case, a relator must

establish that the trial court failed to perform a ministerial duty and there is no other adequate

legal remedy. See In re State ex rel. Weeks, 391 S.W.3d 117, 122 (Tex. Crim. App. 2013). The

record before us does not permit us to conclude the trial court has failed to perform a ministerial

duty. We DENY the petition.




141323F.P05                                           /Molly Francis/
                                                      MOLLY FRANCIS
                                                      JUSTICE




                                                –2–